Citation Nr: 0942433	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  08-13 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left elbow 
disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from June to December 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for a left 
elbow disability.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that a left elbow 
disability was present prior to service.

2.  Clear and unmistakable evidence shows that a left elbow 
disability was not aggravated beyond normal progression.


CONCLUSION OF LAW

A left elbow disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a December 2006 letter, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  This 
letter also advised the Veteran of how the VA determines a 
disability rating and assigns an effective date, and the type 
of evidence which impacts such.  The case was last 
readjudicated in March 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the 
available service treatment records and the Veteran's 
testimony at a hearing before the undersigned.  The Veteran 
testified that he has received no treatment for his elbow 
since service.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing argument and 
testimony.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The record reflects that the Veteran's service treatment 
records are largely unavailable.  In cases such as these, the 
VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the Veteran's claim was undertaken with 
this duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

The Board observes that in a January 2008 letter, the VA 
advised the Veteran that his service treatment records were 
not available, and he was informed that he could submit 
copies of service treatment records he had.  In March 2007, 
the National Personnel Records Center indicated that the 
Veteran's service treatment records were fire-related and 
that no SGO records existed.  Thus, the Board finds that no 
additional records are available.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded, however, 
where the disability underwent no increase in severity during 
service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  In addition, temporary flare-
ups, even in service, will not be considered sufficient to 
establish an increase in severity unless the underlying 
condition, as contrasted to the symptoms, is worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 
5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 
Vet. App. 474, 479 (1997).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under 38 U.S.C.A. § 1111.  A lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any "increase in disability [was] due 
to the natural progress of the preexisting condition."  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 
U.S.C.A. § 1153.  If the government fails to rebut the 
section 1111 presumption, the claim is one for service 
connection, not aggravation.  Id.

A clinical abstract from Fort McClellan reveals that the 
Veteran reported a history of a pyogenic granuloma of the 
left elbow in infancy which he stated was tuberculous.  He 
received conservative treatment and prolonged casting of at 
least one year.  The physical deformity which ensued had been 
present since the initial date of infection.  It was noted 
that the Veteran volunteered for airborne with a profile of 
one.  After complete evaluation, he was found physically 
unfit, and was issued a permanent profile of U-3, and then 
had been referred to the present installation for review of 
his profile and physical condition.  Following an 
examination, the diagnoses were ankylosis of the left elbow, 
fibrous contracture, humero ulnar and humer radial, due to a 
chronic granulomatous acid-fast infection; myelopathic 
muscular atrophy and generalized deformity of the left upper 
extremity.  It was concluded that these conditions had been 
present prior to service.  The examiner commented that the 
performance of the Veteran's duty assignment might aggravate 
the initial quiescent etiology enough to give acute 
exacerbation to the above physical conditions.  He opined 
that there was no service aggravation present, and 
recommended the Veteran's separation from service.  The upper 
extremities were abnormal on the separation examination in 
November 1956, and the conditions listed in the clinical 
abstract were noted.  The Veteran's physical profile of the 
upper extremities was "4."

Initially, it must be determined whether a left elbow 
disability was present prior to service.  In Crowe v. Brown, 
7 Vet. App. 238 (1994), the Court indicated that the 
presumption of soundness attaches only where there has been 
an induction medical examination, and where a disability for 
which service connection is sought was not detected at the 
time of such examination.  The Court added that the 
regulation provides expressly that the term "noted" denotes 
only such conditions as are recorded in examination reports, 
and that history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2006).  
In this regard, the Board observes that an entrance 
examination is not of record.  Since such examinations are 
ordinarily conducted, the Board will not hold it against the 
Veteran for the absence of an entrance examination.  The 
Board concludes, accordingly, that the presumption of 
soundness at entrances attaches.

However, the medical evidence of record clearly and 
unmistakably shows that a left elbow disability was present 
prior to service.  In this regard, the Board emphasizes that 
the Veteran has consistently acknowledged that he received 
treatment for the left elbow prior to service, including 
having a cast, as a child.  This was specifically noted in 
the clinical abstract in service.  He stated this both during 
service and he acknowledged it during the August 2009 hearing 
before the undersigned.  Moreover, the medical personnel in 
service considered his reported pre-service history as well 
as the physical examination findings at the time including 
ankylosis of the elbow, muscular atrophy, and generalized 
deformity of the left upper extremity in rendering their 
opinion that the disability existed prior to service.  Thus, 
the Board finds that there is clear and unmistakable evidence 
that a left elbow disability was present prior to service.

It must now be determined whether the preexisting disability 
was aggravated by service.  The Board acknowledges, as noted 
above, that the Veteran was evaluated for his left elbow at 
Ft. McClellan.  The fact remains, however, that it was 
specifically concluded at that time that the condition had 
been present prior to service, and had not been aggravated 
therein.  Although the Veteran has described an injury to the 
left elbow during service, the history recorded in service 
makes no mention of any such injury.  Indeed, the clinical 
abstract notes that allowing him to perform his duty 
assignment could aggravate the initial quiescent etiology 
enough to give acute exacerbation, and that here was no 
service aggravation present at that time.  Such indicates 
that there was no aggravation or exacerbation present at that 
time.  In addition, during the hearing in August 2009, the 
Veteran denied receiving any treatment for his left elbow 
following his separation from service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service, as 
evidence of whether a pre-existing condition was aggravated 
by military service").

Upon review of the evidence, the Board concludes that the 
record establishes by clear and unmistakable evidence that 
the Veteran's preexisting left elbow disability was not 
aggravated in service.  This conclusion is supported by the 
medical findings on examination during service as well as the 
fact that the Veteran has required no treatment for his elbow 
at any point following service. 

In light of the fact that the examiner in service concluded 
that a left elbow disability was present prior to service and 
had not been aggravated during service, and given the lack of 
treatment following service, the Board concludes that the 
medical evidence is of greater probative value than the 
Veteran's allegations regarding the existence and onset of a 
left elbow disability provided approximately 50 years after 
service.  Accordingly, the Board finds that a left elbow 
disability existed prior to service, and was not aggravated 
by service.  

As a final matter, the Board notes that a VA examination was 
not scheduled in conjunction with the claim.  However, the 
Board concludes that the findings of the examiners during 
service are sufficient to resolve the question at issue, and 
a VA examination would only reflect the state of his elbow 
approximately 50 years after service.  Such examination would 
not establish any findings not already listed in the medical 
board report or the clinical abstract of the disability in 
service.  As such, an examination is not required to render a 
decision on this claim.  See 38 C.F.R. § 3.159(c)(4).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for a left elbow disability is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


